Citation Nr: 1532207	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-37 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Service connection for posttraumatic stress disorder (PTSD).

2.  Service connection for hypertension as secondary to diabetes mellitus.

3.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968, with service in the Republic of Vietnam, earning the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDING OF FACT

In July 2015, prior to the issuance of a decision in the appeal, the Veteran withdrew his appellate claims of entitlement to service connection for PTSD and hypertension, and entitlement to higher initial ratings for diabetes mellitus and peripheral neuropathy of the left and right lower extremities.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met regarding his appellate claims of entitlement to service connection for PTSD and hypertension, and entitlement to higher initial ratings for diabetes mellitus and peripheral neuropathy of the left and right lower extremities.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In July 2015, VA received correspondence from the Veteran withdrawing his appeal in connection with his claims of entitlement to service connection for PTSD and hypertension, and entitlement to higher initial ratings for diabetes mellitus and peripheral neuropathy of the left and right lower extremities.  Accordingly, the Board does not have jurisdiction to review these appellate claims, and they are dismissed.


ORDER

The appeal regarding the claims of entitlement to service connection for PTSD and hypertension, and entitlement to higher initial ratings for diabetes mellitus and peripheral neuropathy of the left and right lower extremities, is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


